Case 5:21-mj-@@285-STE Document1 Filed 05/1071 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

 

UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
VS. ) No. 21-MJ-285STE
)
)
DOLORES M. PITTMAN, )
)
Defendant. ) Violation: 16 U.S.C. §668dd(f)(1)
) 50 C.F.R. §27.84
)
INFORMATION
The United States Attorney charges:
COUNT 1

(Interference with Persons Engaged in Authorized Activities)

On or about May 8, 2021, in the Western District of Oklahoma on the Wichita Mountains

National Wildlife Refuge, at or near the Cache T intersection and the Visitor Center,

the defendant, did interfere with an employee of the United States in the pursuit of an authorized
activity on a national wildlife refuge.

All in violation of Title 16, United States Code Section 668dd(f)(1) and Title 50, Code of
Federal Regulations, Section 27.84.

Dated this 10" day of May 2021.

ROBERT J. TROESTER
Acting United States Attorney

KELSEY A. KORNBLUT
Special Assistant U.S. Attorney
Office of the Staff Judge Advocate
Fort Sill, OK 73503

(580) 442-3900
